Title: To Thomas Jefferson from William Davies, 19 January 1781
From: Davies, William
To: Jefferson, Thomas



Sir
Richmond Jany. 19. 1781.

The militia from the counties your Excellency mentions have all arrived. Those from Amherst, who came in the last, marched today.

All the military stores, I have directed to be issued since my arrival at this place, have been issued by Captain Spiller and Captain Irish. A number were previously delivered by a Waggon master Patten at Manikin town and Judes ferry. He lives at Petersburg. I shall make every enquiry within my power, and shall chearfully give every information I can, towards the recovery of the public arms and accoutrements.
I have the honor to be, sir, your Excellency’s most obedt hble servt.,

William Davies


P.S. As I shall leave town tomorrow, I beg to mention that a number of valuable books are lying open in the Senate house and may be carried off by any body that chuses. Major Claiborne has a few of them.

